DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the preliminary amendment filed 5/8/2020 are acknowledged and accepted.
     The cancellation of Claims 1-13, 15 in the preliminary amendment filed 5/8/2020 is acknowledged and accepted.
     The addition of Claims 16-28 in the preliminary amendment filed 5/8/2020 is acknowledged and accepted.
     The amendments to Claim 14 in the preliminary amendment filed 5/8/2020 are acknowledged and accepted.

Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14, 16-17, drawn to an apparatus as generally set forth in Claim 14, including specifics of a high refractive index diffraction grating comprising high refractive index material configured to have a planar side and a periodic side; channels having parallel side walls that are slanted to form an acute angle relative to the first direction; and the planar side of the high refractive index material contacts a second high refractive index , classified in Class 359, subclass 574 (g02b5/1866).
II. Claims 18-28, drawn to a method as generally set forth in Claim 18, including specifics of forming a substrate in a master mold having a top surface and a plurality of channels in the top surface, the channels having parallel side walls that are slanted to form an acute angle relative to the top surface; and removing the substrate from the master mold to form a template having a periodic side that is continuous and comprises areas of high relief and areas of low relief that periodically alternate in a first direction with a first periodicity, classified in Class 264, subclass 1.1 (g02b5/1847).
     The inventions are independent or distinct, each from the other because:
     Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as a process that does not require the use of a master mold.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In 
     A telephone call was made to Stephen M. De Klerk (650-823-3835) on 1/20/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
     In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/20/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872